Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 1-9 are directed towards an apparatus and will be examined under such conditions.  The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. 
In Claim 1 Line(s) 9-10, the limitation “the central portion” is in reference to “a circular central portion” in the prior line.  For the purpose of examination, the limitation will read as the same, “the circular central portion”, as is supported by the specification (circular central portion 137, Paragraph(s) 0028 and Figure(s) 3). Likewise, all recitations in the claims directed towards a “central portion” will be treated similarly.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 9  are rejected under 35 U.S.C. § 103 as being unpatentable over OIKE (JP-2009137260-A; OF RECORD), hereinafter referred to as OIKE. 
Regarding Claim 1, OIKE’s first embodiment teaches a plasticization device that plasticizes a material (Paragraph(s) 0030 and Figure(s) 5),
	comprising:
	a drive motor (driving means 27, Paragraph(s) 0029 and Figure(s) 5, 3-7);
	a rotor (rotor 25, Paragraph(s) 0029 and Figure(s) 5, 3-7) that is to be rotated by the drive motor (Paragraph(s) 0029 and Figure(s) 5, 3-7) and has a groove-forming surface (spiral groove 26, Figure(s) 5, 3-7 and Paragraph(s) 0026) in which a curved projection strip portion (resin stagnation blocking part 33 with “military hat like curve”, Paragraph(s) 0031 and Figure(s) 5, 3-7.) is formed from a peripheral edge of a circular central portion (inner end 26I, Paragraph(s) 0031 and Figure(s) 5) toward an outer periphery of the rotor (Figure(s) 5, 3-7);
	a barrel (barrel 24, Figure(s) 5 and Paragraph(s) 0035) that faces the groove-forming surface and includes a communication hole at a position facing the central portion of the groove-forming surface (Figure(s) 5); and
	wherein the rotor includes a protrusion protruding from the circular central portion (see where 33 is circular, Figure(s) 5. The applicant appears to have support for a sinusoidal protrusion in Figure(s) 3 of the immediate specification.) toward the communication hole (resin stagnation blocking part 33, Paragraph(s) 0031 and Figure(s) 5 and resin flow ON passage 29, Paragraph(s) 0023)
	a heating unit (heating means for heating 28, Figure(s) 5)
However, OIKE’s first embodiment is silent to the following limitations that teach the placement of the heating unit and the upper and lower bounds of the disclosed ratio range. These teachings can be found in alternative embodiments found in Figure(s) 3, 6, and 7:
a heating unit configured to heat the material supplied between the rotor and the barrel (heating means 28, Figure(s) 3, 1-7 and Paragraph(s) 0022, 0030. The examiner considers that this modification is obvious to rearrange the heating means 28 between the barrel 24 and the rotor 25 as shown in Figure(s) 3. Please see MPEP 2144.04 VI A. titled “Rearrangement of Parts”. This is OIKE’s second embodiment.)
and
0.28 ≤  S2/S1  ≤ 1.03 (The resin stagnation blocking part 33 is about the same width as the inner end 6I in Figure(s) 6 but is sized to be smaller than 6I in Figure(s) 7, Figure(s) 3-7. This is OIKE’s third embodiment.)  wherein S1 is an area of the circular central portion and S2 is a maximum area of a cross section of the protrusion along the groove-forming surface, the circular central portion of the groove-forming surface encircling the protrusion to space the curved projection strip portion from the protrusion (Figure(s) 3-7. The resin stagnation blocking part 33 can be sized to prevent the resin from becoming stagnant. The size of the blocking part is meant to fit within the resin flow ON passage 29 so that there is not a reverse flow or a back flow that might prevent the resin from proceeding to the injection nozzle 35. Paragraph(s) 0031 of OIKE states that the tip of the resin stagnation blocking part 33 is projected inside the resin flow on passage 29 to prevent stagnation of the resin. The court has held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. Please see  MPEP 2144.05 titled “Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions”. This is OIKE’s fourth embodiment.)

Regarding Claim 2, OIKE’s first, second, third, and fourth embodiments teach the plasticization device according to Claim 1,
	wherein
	0.43 ≤ S2/S1 ≤ 0.92 (Please see the rejection for Claim 1.)

Regarding Claim 3, OIKE’s first, second, third, and fourth embodiments teach the plasticization device according to Claim 1,
	wherein a tip of the protrusion is located inside the communication hole (Please see the rejection for Claim 1). 

Regarding Claim 4, OIKE’s first, second, third, and fourth embodiments teach the plasticization device according to Claim 1,
	wherein the groove-forming surface is arranged with a gap interposed between the groove-forming surface and the barrel (Figure(s) 5). 

Regarding Claim 5, OIKE’s first, second, third, and fourth embodiments teach the plasticization device according to Claim 1,
	wherein the protrusion includes a first position in a protrusion direction in which the protrusion protrudes (see where the tip of the resin stagnation blocking part 33 can be inside the resin flow ON passage 29, Paragraph(s) 0032), and
	 a second position closer to the communication hole than the first position in the protrusion direction (see where the tip of the resin stagnation blocking part 33 can be moved to the opening of the resin flow on passage 29, Paragraph(s) 0032 ), and
	 an area of a cross section of the protrusion along the groove-forming surface at the second position is equal to or less than an area of a cross section of the protrusion along the groove-forming surface at the first position (Paragraph(s) 0031-0032 and Figure(s) 1-7). 

Regarding Claim 6, OIKE’s first, second, third, and fourth embodiments teach the plasticization device according to Claim 5,
	wherein the protrusion has a tapered shape in which the area of the cross section along the groove-forming surface decreases toward the protrusion direction (resin stagnation blocking part 33 in Figure(s) 6 and Paragraph(s) 0031. The examiner considers that this limitation is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”.). 

Regarding Claim 7, OIKE’s first, second, third, and fourth embodiments teach an injection molding apparatus (Figure(s) 1-7 and title and Claim 1 and Paragraph(s) 0001), comprising:
	the plasticization device according to Claim 1 (Please see the rejection for Claim 1); and
	 a nozzle that communicates with the communication hole and injects the plasticized material into a molding mold (injection nozzle 35, Paragraph(s) 0002, 0035 and Figure(s) 1-3). 

Regarding Claim 9, OIKE’s first, second, third, and fourth embodiments teach the plasticization device according to claim 1, further comprising a guide groove formed on a facing surface of the barrel that faces the groove-forming surface (Figure(s) 3 or 4, please see remarks.)

Claim(s) 8 is rejected under 35 U.S.C. § 103 as being unpatentable over STUBENRUSS (US-20170210069-A1), hereinafter referred to as STUBENRUSS, in view of OIKE’S  first, second, third, and fourth embodiments as applied to the previous claims. STUBENRUSS motivates that plasticizers as taught by OIKE in the field of injection molding can be used in 3D-printing (Paragraph(s) 0024). 

Regarding Claim 8, OIKE’s first, second, third, and fourth embodiments teach a plasticization device according to Claim 1; however OIKE is silent to the three-dimensional modeling apparatus and the following limitation:
	 a nozzle that communicates with the communication hole and discharges the plasticized material toward a stage. 

In the same field of endeavor as plasticization devices, STUBENRUSS teaches a plasticization device (Paragraph(s) 0024 teaches that plasticization devices may be found in injection molding or printing heads) that is similarly purposed to melt plastic 32 with a spiral conveyor 10. The spiral conveyor 10 is recessed radially in disc 12 (STUBENRUSS, Paragraph(s) 0021 and Figure(s) 11) having a similar configuration as OIKE where the spiral portion faces an inlet 38  (STUBENRUSS, Paragraph(s) 0021 and Figure(s) 11 compared to OIKE’s Figure(s) 5).  The examiner considers that STUBENRUSS must have something to print on (i.e. a stage) as it is drawn to a 3-D printer (STUBENRUSS, abstract). These features teach the following limitations:
the three-dimensional modeling apparatus and the following limitation:
	 a nozzle that communicates with the communication hole and discharges the plasticized material toward a stage (Figure(s) 11). 
OIKE’s and STUBENRUSS are analogous in the field of plasticizers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify STUBENRUSS'(s) disc 12 with OIKE'(s) tip and resin stagnation blocking part 33, because this prevents resin from becoming stagnant (OIKE, Paragraph(s) 0031-0032 and Figure(s) 1-7).  Further, it would be advantageous to modify STUBENRUSS’(s) inlet of 461’s shape because OIKE teaches the shape and sizing in Figure(s) 3, 5, and 6-7. Please see the rejection for Claim 1 for rationale for sizing, shape, and rearrangement of parts in view of OIKE. 

Response to Arguments
CLAIM REJECTIONS – 35 USC § 103
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive.  Therefore, the 35 U.S.C. § 103 Rejections in the Non-Final Office Action of record are maintained.
Applicant's Remark: 
Stubenruss does not teach a guide groove.
Examiner's Response: 
Please see the edge of 24 in STUBENRUSS which contains a guide groove.  


    PNG
    media_image1.png
    473
    325
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WAGNER (US-3846059-A) teaches a plate shaped extruder (Figure(s) 1).
LEDOUX (US-3577841-A) teaches a plate shaped extruder (Figure(s) 1).
SCHULZ (US-7820039-B2) teaches a plate shaped extruder (Figure(s) 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743             

/NAHIDA SULTANA/Primary Examiner, Art Unit 1743